Citation Nr: 1233282	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for relaxation of the lateral collateral ligament of the left knee.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972.  The Veteran also had active duty for training and/or inactive duty training as a member of the service reserves from August 1972 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously presented to the Board in October 2010, and again in October 2011.  On each occasion, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's relaxation of the lateral collateral ligament of the left knee has resulted in no more than mild lateral instability or recurrent subluxation.

2.  The Veteran's service-connected disability of the left knee has resulted in degenerative changes to the left knee joint, with pain reported on motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for relaxation of the lateral collateral ligament of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).  

2.  A separate compensable rating of 10 percent and no higher is warranted based on degenerative changes of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260-61 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In July 2006, April 2008, November 2010, and October 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the July 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pursuant to the Board's October 2011 remand order, he was sent an October 2011 letter requesting he either submit private medical records from Dr. W.H., or authorize VA to obtain the same.  To date, no additional medical records have been received from the Veteran or his representative.  He has also not returned the appropriate authorization forms so that VA may obtain these records on his behalf.  

The duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  Thus, VA is not required to provide any more assistance to him with regard to these private records, as the Veteran did not complete and return the required authorization form, or otherwise submit such records himself, and VA has no further obligations in this regard.  

The Veteran has also been afforded VA medical examinations on several occasions, most recently in November 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a disability rating in excess of 10 percent for a left knee disability, characterized as relaxation of the lateral collateral ligament.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Such ratings will be considered as part of the Veteran's pending appeal.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board is also cognizant of VA General Counsel Opinion (VAOPGCPREC) 23-97, which holds that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which held that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint.  

The Veteran was afforded a VA examination for his left knee in August 2006.  At that time, his claims folder was not available for review.  He reported pain in his left knee mostly on the outer side, increasing with activity.  The intensity of the pain was 1/10.  The left knee reportedly occasionally felt weak, although the Veteran did not use a knee brace or cane.  The Veteran indicated that activities of daily living were not affected, but his work was affected by pain at the end of the day.  Repetitive use reportedly increased the pain without any additional loss of motion.  The Veteran indicated that although his knee -elated pain was worsening, he did not use any medications, a knee brace, or cane, and he did not have a history of flare-ups.  

On physical examination the examiner noted that the Veteran did not appear to be in any pain, such that there was no objective evidence of pain.  The Veteran was observed to move normally, with a normal gait, unassisted by a knee brace or cane.  Although squatting was possible, the Veteran complained of knee pain.  Alignment was normal, without swelling or effusion.  Patellar position was normal, and there was no crepitation on movement.  Patellar translation was also normal.  An apprehension test was negative.  The Veteran complained of pain on the lateral side of the knee joint.  Ligaments were stable.  McMurray, drawer, and Lachman's tests were negative.  Abduction and adduction strain were non-symptomatic.  Range of motion was from 0 to 140 degrees, with complaints of pain at the end of motion.  Power against resistance was 5/5, and quadriceps muscle tone was strong.  The examiner noted that X-rays of the left knee were normal, and there was no evidence of patellofemoral malalignment.  The diagnoses were of a normal left knee without any residuals of trauma, and no evidence of patellofemoral malalignment.  There was no functional impairment due to pain, weakness, fatigability, and incoordination during normal use or repetitive use.  There was no history of flare-ups or exacerbation.  

In October 2007 the Veteran indicated that his condition had worsened, and if the examination showed any improvement it was very slight and due only to "self therapy."  He indicated that he experienced discomfort and limitations due to his left knee disability, and that subsequent to the VA examination he sought another medical opinion from a private medical facility where MRI images were taken of his knees.  The Veteran indicated that these tests revealed that over time there had been further damage to his knees.  In addition, the Veteran indicated that his personal care physician for his left knee was W.H., M.D., who had information and test results to sustain the Veteran's assertions.  

VA treatment records from July 2008 show that the Veteran reported that he could place little to no weight on his knees, because it felt as if they might go out; his right knee was reportedly worse than his left knee.  The Veteran indicated that he used Glucosamine, but did not otherwise treat his knee with medications or wear braces.  An orthopedic consultation in February 2009 revealed that the Veteran rated his left knee pain as a 6 of 10, and described the pain as inconsistent.  He did not use pain medications or significant aids, wear a brace, or use ambulatory assistive devices.  The Veteran reported previous cortisone injections to his knee in the past, without longstanding relief.  X-rays were positive for degenerative joint disease, and an examination revealed range of motion from 1 to 105 degrees, without joint line tenderness, crepitus, or effusion.  Radiology reports did not show evidence of an acute fracture or dislocation.  There was mild bilateral knee joint space narrowing at the medial joint space.  No lytic or blastic lesions, abnormal calcifications, evidence of osteonecrosis, suprapatellar joint effusion, or significant soft tissue swelling were apparent.  Cortical margins were intact, and the patella appeared normal.  As such, the impression was of mild medial knee joint space narrowing, and no acute fracture or dislocation.  The Veteran's knees were injected with Kenalog and Marcaine.  In July 2009, he wrote that, following injections, his pain had decreased.

The Veteran was afforded another VA examination in November 2009.  The claims folder was reviewed in conjunction with the examination.  The Veteran stated that he experienced knee pain of approximately 3-4/10, and that the pain was fairly constant.  He did not use a brace.  He reported that he took pain medication on an as-needed basis, and it seemed to help.  He also reported that injections alleviated his pain.  He noted that although activities of daily living were limited, his work was otherwise unaffected.  He also reported that repetitive motion increased his pain, without any additional loss of motion.  He described no history of flare-ups or instability, although he reported that his disability was worsening.  

On physical examination, the Veteran had normal heel to toe gait, and his posture was good.  A physical examination of the knee showed normal alignment, and there was no deformity or swelling.  Skin temperature felt normal.  Patellar position was normal, and there was no evidence of instability.  There was no effusion or tenderness, and ligaments were stable.  McMurray, drawer, and Lachman tests were negative.  Range of motion with some resistance from the Veteran was 0 to 110 degrees, with complaints of pain during the entire testing.  X-rays of the knees revealed mild degenerative changes of the left knee.  As such, the examiner diagnosed mild degenerative changes in the left knee.  Manifested limitation of motion of the knee with complaints of pain was noted.  There was, however, no additional limitation of motion due to pain, fatigue, weakness or lack of endurance on repetitive use of the joints.  As such, there was minimal impairment of daily activities due to the Veteran's left knee disability.  

Pursuant to the October 2010 Board remand, additional records, including the private October 2007 MRI results, were reviewed by a VA examiner in January 2011.  The examiner noted that the MRI images of the left knee were without contrast, and revealed intact anterior and posterior cruciate ligaments.  There were signal changes within the medial meniscus that did not extend to the meniscal edge, representative of degradation within the meniscus and not a tear.  The collateral ligaments were intact.  The study was excellent for evaluating the soft tissue structures of the knee, which appeared intact; however, the most recent standing X-rays from November 2009 were considered a better test for evaluating arthritic changes, also present.  To give the most accurate estimate of the current condition of the left knee, the examiner relied on the current X-ray studies, which indicated mild medial joint space narrowing consistent with mild degenerative arthritis of the left knee.  

Another VA medical examination was afforded the Veteran in November 2011.  He reported ongoing left knee pain, worsening with use.  He denied any history of surgery of the left knee.  Occasional use of a knee brace was reported.  On physical evaluation, tenderness was reported with palpation of the left knee.  Range of motion testing indicated flexion to 80 degrees, and extension to 0 degrees.  Both were without objective evidence of pain on motion.  No additional limitation of motion was noted to result with repetitive motion, or due to such factors as pain, weakness, excessive fatigability, or incoordination.  Lachman's, McMurray's, and drawer's tests were all normal.  Muscle strength was 5/5 in the left knee, and there was no evidence of recurrent patellar subluxation or dislocation.  The examiner found no evidence of complete functional impairment of the left knee.  The Veteran's left knee disability did, however, limit his ability to walk more than two blocks, according to the Veteran.  He was noted to be employed as a mail carrier.  X-rays confirmed degenerative arthritis of the left knee.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 10 percent for the Veteran's left knee disability under Diagnostic Code 5257, the code under which he was originally granted service connection in October 1973.  The Board notes first that this disability rating has been in effect for over 20 years, and is thus protected pursuant to 38 C.F.R. § 3.951 both as to the disability rating assigned and code under which the award was made.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  Thus, although the August 2006, November 2009, and November 2011 VA examination reports were essentially negative for lateral instability and recurrent subluxation, and the private October 2007 MRI study indicated intact anterior and posterior cruciate ligaments, as well as an intact medial meniscus, the Veteran's 10 percent disability rating under Diagnostic Code 5257 may not be reduced to zero.  See 38 C.F.R. § 4.31.  Nevertheless, the preponderance of the evidence, to include the VA examination reports and 2007 MRI, is against a finding of moderate impairment of the left knee due to recurrent subluxation or lateral instability, as these have not been demonstrated in the present case.  

The Board notes that the Veteran has reported some instability and "giving way" of his left knee.  The Veteran is certainly competent to report such observable symptomatology, despite being a layperson and not a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board does not find, however, that the Veteran's lay testimony is more probative than the preponderance of the medical evidence of record, including the diagnostic studies and clinical findings, which suggest little to no lateral instability or recurrent subluxation of the left knee.  

Turning next to other diagnostic codes under which knee disabilities may be considered, the Board notes that the Veteran has degenerative changes in the left knee, confirmed by X-ray.  As noted above, VA's General Counsel has held that separate ratings may be granted for instability and degenerative changes of an affected knee joint.  See VAOPGCPREC 23-97.  Diagnostic Code 5003 provides a minimum 10 percent disability rating for degenerative arthritis of a major joint, such as the knee, verified by X-ray findings.  A higher rating may be assigned based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, the Board concludes that in the present case, a separate rating of 10 percent is warranted based on degenerative arthritis of the left knee, verified by X-ray.  

A higher evaluation is not warranted based on limitation of motion, however.  Review of the record, including the August 2006, November 2009, and November 2011 VA examination reports, indicates extension to 1 degree, and flexion to at least 80 degrees.  Neither finding supports a compensable rating under the diagnostic criteria for limitation of motion.  Additionally, no VA examiner or other medical expert has stated the Veteran has additional limitation of motion due to such factors as weakness, fatigability, incoordination, or pain on movement of the right knee joint; thus, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extend that the Veteran contends a level of impairment in excess of that already compensated by his current ratings for the left knee, the Board finds the objective clinical findings and the medical examiner's conclusions to be more probative than the Veteran's contentions regarding the state of his knee disability.  Furthermore, because the Veteran has not displayed a level of disability in excess of that currently displayed at any time during the pendency of this appeal, a staged rating is not warranted at the current time.  See Hart, 21 Vet. App. at 505.  While the Board has considered all other applicable diagnostic criteria for knee disabilities, no other pertinent code would provide a disability rating in excess of 10 percent for the Veteran's left knee disability.  

Additionally, the Board would point out that the evidence does not suggest ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), or impairment of the tibia or fibula (Diagnostic Code 5262).  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that the Veteran is employed and has not required hospitalization or surgery for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  While the Veteran has stated his left knee disability results in limitations in his mobility, which affects him in his job as a mail carrier, this disorder is not shown to interfere with all forms of gainful employment, and Veteran remains employed.  But see Rice v. Shinseki, supra (regarding instances where a claim for an increased rating includes consideration of whether a total disability rating is warranted).  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5257 for the Veteran's relaxation of the lateral collateral ligament of the left knee, and that claim must be denied.  A separate compensable rating of 10 percent is warranted, however, for degenerative arthritis with painful motion of the left knee under Diagnostic Code 5003, and is thus granted by the Board.  38 C.F.R. § 4.7.


ORDER

Entitlement to a disability rating in excess of 10 percent for relaxation of the lateral collateral ligament of the left knee is denied.  

Entitlement to a separate compensable rating of 10 percent for degenerative changes of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


